DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-10, the claimed invention is identified as an electronic cigarette control method, which means that an electronic cigarette is being controlled by a specific method.  However, it is not clear what is actually performing all the controlling methods of the electronic cigarette.  
Claim 1 recites the limitation "the characteristic parameter of the atomizer of the electronic cigarette" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1, line 2 recites, "acquiring the characteristic".  It is not clear how the characteristic is acquired and what is acquiring the characteristic.
Claim 1 recites the limitation "the first output power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, it is not clear what "the characteristic parameter" is and what is acquiring this characteristic parameter or how this characteristic parameter is being acquired.  
In claim 1, it is not clear who or what is acquiring the characteristic parameter of the atomizer of the electronic cigarette.  Also, it is not clear how the characteristic parameter is acquired.  
Claim 1, lines 5-6 recite, "outputting electric energy to the atomizer with the first output power when a smoking signal is detected."  It is not clear what is detecting the smoking signal.  Also, it is not clear what kind of signal makes up the smoking signal and where this signal comes from. 
Claim 2 recites the limitation "the atomizer type, the liquid inlet amount, the air inlet amount, the resistance type and the resistance value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the heating element" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3, line 7 recites, "receiving an input of the atomizer type".  It is not clear what is receiving the input of the atomizer type and what is inputting the atomizer type.
Claim 3, line 8, it is not clear what is querying the first parameter.
Claim 5 recites the limitation "the preset relationship" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, lines 2 and 4 recite, "displaying".  Therefore, there must be a display device for displaying, but it is not clear where the display device is located for displaying.
Claim 6, line 5 recites, "when an operation for resetting the resistance type is received".  It is not clear where the operation comes from and what is receiving this operation.  
Claim 6, line 6 recites, "acquiring".  It is not clear how the new resistance type is acquired and what is acquiring the new resistance type.  Also, it is not clear whether "acquiring" of claim 6 is performed by the same "acquiring" of claim 1, line 2 or not.  
Claim 7 recites the limitation "the output power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the second output power" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the new first output power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation "the new first output power" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 9 should be depended on claim 8 instead of claim 7 because while claim 7 does not recites, "the new first output power", claim 8, line 2 does recite.
Claim 11 recites the limitation "the characteristic parameter of the atomizer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first output power" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 6-7 recites, "an output module, configured to output electric energy to the atomizer with the first output power when a smoking signal is detected."  It is not clear what kind of signal makes up the smoking signal and where this signal comes from.
Claim 12 recites the limitation "the atomizer type, the liquid inlet amount, the air inlet amount, the resistance type, the heating element, and the resistance value" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 15 recites the limitation "the present relationship" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, lines 5-6 recites, "when an operation for resetting the resistance type is received".  It is not clear where the operation comes from.  
Claim 16 recites the limitation "the new resistance type" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second output power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the adjustment operation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17, line 3 recites, "the adjustment operation when an adjustment operation".  It is not clear whether these two adjustment operations are the same or two different adjustment operations.  
Claim 17, line 3 recites, "the output power".  It is not clear which output power, the first or the second, is being referred to.  
Claim 18 recites the limitation "the new first output power" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, line 5 recites, "a second setting module".  It seems that claim 19 should be depended on claim 18 instead of claim 17 because while claims 11 and 17, where claim 19 is depended from, do not recite, "a first setting module", claim 18, line 2 recites, "a first setting module" for the first time.  
Claim 19 recites the limitation "the new first output power" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It seems claim 19 should be depended on claim 18 instead of claim 17 because while claims 11 and 17, where claim 19 is depended from, do not recite, "a new first output power", claim 18, lines 2-3 recite, "the new first output power" for the first time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorilovsky (Patent Application Publication No. 2017/0048928 A1).
Gorilovsky discloses an electronic cigarette control method, comprising: (claim 1) acquiring the characteristic parameter of the atomizer of the electronic cigarette (see the abstract and Paragraph [0337]); determining the first output power (see the abstract and Paragraph [0338]) corresponding to the characteristic parameter of the atomizer; and outputting electric energy to the atomizer with the first output power when a smoking signal is detected (see the abstract and Paragraph [0339]); (claim 2) wherein the characteristic parameter comprises the resistance (type or value) of the heating element of the atomizer (see the abstract and see Paragraph [0337]); and wherein when the characteristic parameter includes the resistance type of the heating element of the atomizer and the resistance value of the heating element of the atomizer, acquiring the characteristic parameter of the atomizer of the electronic cigarette, comprises: identifying the resistance type of the heating element of the atomizer, and measuring the resistance value of the heating element of the atomizer (see Paragraphs [0337] and [0340]).

Regarding claims 11-12 and 14, Gorilovsky discloses an electronic cigarette, comprising: (claim 11) a parameter acquiring module, configured to acquire the characteristic parameter of the atomizer of the electronic cigarette (see Paragraph [0337]); a power determining module, configured to determine the first output power corresponding to the characteristic parameter of the atomizer (see Paragraph [0338]); and an output module, configured to output electric energy to the atomizer with the first output power when a smoking signal is detected (see Paragraph [0339]); (claim 12) wherein the characteristic parameter comprises the resistance (type or value) of the heating element of the atomizer; and (claim 14) wherein when the characteristic parameter includes the resistance type of the heating element of the atomizer and the resistance value of the heating element of the atomizer, the parameter acquiring module is configured to identify the resistance type of the heating element of the atomizer and measure the resistance value of the heating element of the atomizer (see Paragraphs [0337] and [0340]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831